Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, “the length of a center” lacks proper antecedent basis as no length of a center has been previously defined. It is suggested that “the” be changed to -- a--. In claim 1, line 4, “the perimeter of a paddle frame” appears which lacks proper antecedent basis as no perimeter of a paddle frame has been previously defined. It is suggested that “the” be changed to -- a --. In claim 1, line 7, the language closing “the mold” appears however only a mold cavity is previously defined (see line 6 of the claim). It is suggested that after the word “cavity” on line 6 the language --of a mold-- be added. 
In claim 2, line 2, “the weight” appears which lacks proper antecedent basis as no weight of the completed frame has been previously defined. It is suggested that “the” be changed to -- a--. In claim 2, line 3, “the completed frame” appears which lacks proper antecedent basis. It is suggested that after the word “mold” on line 10 of claim 1, the language --to form a completed frame-- be added to provide antecedent basis for this language. 
In claim 3, line 1, “5” appears which should be changed to --2-- to make the claim properly dependent. In claim 3, line 2, “the 9 o’clock” appears which lacks proper antecedent basis. It is suggested that the word “the” be deleted. 
In claim 4, line 1, “5” appears which should be changed to --2-- to make the claim properly dependent. In claim 4, line 2, “the 10 o’clock” appears which lacks proper antecedent basis. It is suggested that the word “the” be deleted. 
In claim 6, line 3, “the mold” appears which lacks proper antecedent basis. It is suggested that applicant add the language --of a mold-- after the word “cavity” on line 6 of claim 1 (as noted above). 
In claim 7, lines 1-2, the language “the perimeter of a paddle frame” appears which lacks proper antecedent basis. It is suggested that “the” be changed to -- a --. In claim 7, line 4, “the handle” appears which lacks proper antecedent basis as no handle has been previously defined. It is suggested “the” be changed to -- a --. In claim 7, line 5, “the handle area” appears which lacks proper antecedent basis as no handle area has been previously defined. It is suggested that “the” be changed to -- a --.  
In claim 8, line 2, the language “the length of a center” appears which lacks proper antecedent basis as no length has been previously defined. It is suggested that “the” be changed to -- a --. In claim 8, line 5, “the weight” appears which lacks proper antecedent basis as no weight for the completed paddle has been previously defined. In claim 8, line 5, “the completed paddle” lacks proper antecedent basis since no completed paddle has been previously defined. It is suggested that the word “the” be changed to -- a --. In claim 8, line 6, “the perimeter of a paddle frame” appears which lacks proper antecedent basis as no perimeter for the paddle frame has been previously defined. It is suggested that “the” be changed to -- a --. In claim 8, line 9, “the handle” appears which lacks proper antecedent basis as no handle has been previously defined. It is suggested “the” be changed to -- a --. In claim 8, line 9, “the handle area” appears which lacks proper antecedent basis as no handle area has been previously defined. It is suggested that “the” be changed to -- a --. In claim 8, line 12, “the mold” lacks proper antecedent basis as no mold has been previously defined, only a mold cavity. To correct the problem, it is suggested that the language – of a mold – be added after the word “cavity” on line 11 of the claim. This will also provide antecedent basis for “the mold” which appears on line 15 of claim 8. 
In claim 9, line 2, the language “the inflatable tubular bladder” appears which lacks proper antecedent basis. It is suggested line 1 of claim 9 that the language -- an inflatable tubular bladder for the center and further comprising – after the word “comprising” to provide antecedent for the same. In claim 9, line 2, “the 9 o’clock” appears which lacks proper antecedent basis as no 9 o’clock position has been previously defined. It is suggested that the word “the” be deleted. In claim 9, line 3, “the perimeter of the frame” is recited which lacks proper antecedent basis as no perimeter of the frame was previously defined. It is suggested that the word “the” be changed to -- a --.
In claim 10, line 2, the language “the inflatable tubular bladder” appears which lacks proper antecedent basis. It is suggested line 1 of claim 10 that the language -- an inflatable tubular bladder for the center and further comprising – after the word “comprising” to provide antecedent for the same. In claim 10, line 2, “the 9 o’clock” appears which lacks proper antecedent basis as no 9 o’clock position has been previously defined. It is suggested that the word “the” be deleted. In claim 10, line 3, “the perimeter of the frame” is recited which lacks proper antecedent basis as no perimeter of the frame was previously defined. It is suggested that the word “the” be changed to -- a --.
In claim 11, line 2, “the fibers in the initial composite material” appears which lacks proper antecedent basis as no fibers in the initial composite material have been previously recited. It is suggested that the word “the” be deleted. 
In claim 13, line 3, the language “the mold” appears which lacks antecedent basis as no mold has been recited in claim 8. As noted above the language -- of a mold -- should be added after the word “cavity” on line 11 of claim 8.
In claim 14, line 2, “the length of an inflatable tubular bladder” appears which lacks proper antecedent basis as no length of a tubular bladder has been previously defined. It is suggested that “the” be changed to -- a --. In claim 14, lines 4-5, the language “the peripheral frame of a pickleball paddle” appears which lacks proper antecedent basis as no peripheral frame has been previously defined. It is suggested that “the” be changed to -- a --. 
In claim 15, lines 1-2, the language “the curing process” appears which lacks proper antecedent basis as no curing process has been previously defined. It is suggested that the word “process” be deleted. 
In claim 16, lines 2-3, the language “the weight” appears which lacks proper antecedent basis as no weight has been previously defined. It is suggested that “the” be deleted from the claim. In claim 16, line 3, “the completed frame” appears which lacks proper antecedent basis as no completed frame has been previously defined. It is suggested that “the” be changed to -- a --. 
In claim 17, line 2, “the 9 o’clock” lacks proper antecedent basis as no such position has been previously defined. It is suggested that the word “the” be deleted. In claim 17, line 3, “the perimeter of the frame” appears which lacks proper antecedent basis as no perimeter of the frame has been previously defined. It is suggested that “the” be changed to -- a --.  
In claim 18, line 2, “the 10 o’clock” lacks proper antecedent basis as no such position has been previously defined. It is suggested that the word “the” be deleted. In claim 18, line 3, “the perimeter of the frame” appears which lacks proper antecedent basis as no perimeter of the frame has been previously defined. It is suggested that “the” be changed to -- a --.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over UK 2322082 in view of PCT WO 2009/125329.
UK ‘082 taught that it was known to for a paddle for a paddle sport which included the formation of a frame which included the steps of wrapping a composite material around an inflatable tubular bladder to form an elongated roll, arranging the elongated roll in a mold cavity of a mold defining the peripheral frame of the paddle with an open center area, closing the mold, inflating the bladder in the mold so that the composite material expands to fill the mold cavity, curing the expanded composite material for form a frame for a pickleball paddle with an open center area and removing the frame from the mold. UK ‘082 suggested that the formation of the frame was useful for the manufacture of a paddle for paddle sports but failed to express how the paddle was ultimately formed from such a frame assembly (where an interior insert was disposed within the open center area of the frame and mounting face shells applied on opposed faces of the frame). Applicant is referred to page 7, lines 6-9, page 8, lines 13-19, page 10, line 16- page 13, line 13, for instance. It should be noted that in order to provide a paddle in the open frame formed in UK ‘082 for a paddle sports racquet, the ordinary artisan would have understood that a core material would have been disposed in the open center area of the frame and facings applied to opposed faces of the frame as evidenced by PCT ‘329. 
PCT ‘329 taught that a paddle used in paddle sports typically incorporated a core material which was sandwiched on opposed sides with cover layers on both sides of the racquet faces so as to form a ball striking surface on both sides of the paddle. Applicant is referred to page 1, lines 5-12. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form a pickleball paddle which included the steps of forming the frame via a molding operation with an composite material wrapped about a bladder in a mold to form a paddle frame in accordance with the techniques of UK 2322082 and to subsequently incorporate a core sandwiched between facing sheets within the opening of the frame to complete the paddle therein as was understood by those skilled in the art of making pickleball paddles as suggested by PCT WO 2009/125329.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 5 further taken with French Patent 2597356 (machine translation provided).
The references as set forth above suggested that those skilled in the art would have incorporated an inflatable bladder or tube upon which the composite material was disposed prior to introduction into the mold for making the paddle frame. The references did not express that the inflatable tube was formed from thermoplastic material (which presumably was integrated into the final product and not removed after processing). French Patent ‘356 taught that one skilled in the art would have disposed the composite material (thermosetting resin impregnated carbon fabric) about a thin walled plastic tube disposed on a mandrel in the manufacture of a racquet frame. Subsequent to placement of the composite material on the thin walled plastic tube, the tube was removed from the mandrel (including the thin walled plastic tube and the composite material wrapped thereabout) and the assembly disposed in a mold and the plastic tube inflated to mold and cure the composite material (where the assembly was subject to heating as well as inflation pressure). The plastic tube becomes part of the finished assembly. It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ a thin walled plastic tube as the inflatable tubing when making a composite frame where the plastic tube was inflated and heated during the curing of the composite material to become part of the finished frame assembly as suggested by French Patent 2597356 when making a frame for a paddle from composite material in accordance with the processes suggested above in paragraph 5.
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 5 further taken with Davis et al (US 6234921).
The references as set forth above suggested that one apply composite material to the tube and inflate the same to make the frame for the paddle, however there is no indication one would have added additional composite material to impact the weight and balance point of the paddle. It should be noted that the references make it clear one skilled in the art would have laid the reinforcement with the fiber therein at specific angles in order to provide the requisite strength and desired properties for the frame. Davis taught that a frame was formed from composite material and that additional weighting at 3 and 9 o’clock was known in the art to improve resistance from twisting from side to side with off center hits and as noted above it was understood to apply the composite material where desired along the length of the tube to alter the resulting properties of the frame. Applicant is referred to column 1, lines 39-47 of Davis et al. It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ added weight (by application of additional composite material) to the frame at 3 and 9 o’clock on the frame in order to reduce frame twisting as expressed by Davis et al in the process of making a composite frame for a pickleball paddle as taught above in paragraph 5. 
Claim(s) s 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 5 further taken with PCT WO 94/13365.
The references as set forth above suggested that one apply composite material to the tube and inflate the same to make the frame for the paddle, however there is no indication one would have added additional composite material to impact the weight and balance point of the paddle. It should be noted that the references make it clear one skilled in the art would have laid the reinforcement with the fiber therein at specific angles in order to provide the requisite strength and desired properties for the frame. PCT ‘365 taught that a frame was formed from composite material and that additional weighting at 2 and 10 o’clock was known in the art to improve the polar moment of inertia of the racquet. Applicant is referred to page 24, lines 1-7 of PCT ‘365. Applicant is also referred to page 7, lines 7-16 and page 11, lines 25-28. It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ added weight (by application of additional composite material) to the frame at 2 and 10 o’clock (as well as at alternatively 3 and 9 o’clock) on the frame in order to improve the polar moment of inertia and to give the racquet increased power therein as expressed by PCT WO 94/13365 in the process of making a composite frame for a pickleball paddle as taught above in paragraph 5. 
Allowable Subject Matter
Claims 1-13 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
None of the prior art of record taught association of the wrapped composite tube (which became the exterior frame of the paddle) with the perimeter of a paddle frame to form a paddle blank where the composite material was fused with the paddle frame to form an integrated piece with the center embedded around the perimeter of the paddle blank as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chinese Patent 1227763 taught filling the hollow core of a frame to provide the same with an absorbing foam material therein (machine translation provided).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746